DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1, 2, 5-14, 18 and 19 in the reply filed on 4 February 2021 is acknowledged.  

Claim Objections
3.	Claim 18 is objected to because of the following informalities:  at line 12, “treated;” should apparently read --treated; and--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




6.	Claims 1 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al. (U.S. Pub. No. 2002/0169360).  Regarding claim 1, Taylor et al. (hereinafter Taylor) discloses a device 42 for improving cardiac function [0060], comprising: a dome structure 41 having a top end with an engagement element 59 disposed thereon ([0063] and Fig. 4C), the dome structure 41 moveable from a first inside out configuration (as shown in Fig. 4D) to a second deployed configuration (as shown in Fig. 4C), the dome structure 41 being biased in the second deployed configuration (Fig. 4C and [0062]; and a plurality of anchor members disposed around a bottom open end of dome structure 41, opposite the top end of the dome structure ([0064] and Fig. 4C).  Regarding claim 8, the plurality of anchor members are barbs (staples [0064]). Regarding claim 9, the plurality of anchor members are hooks (staples [0064]).  Regarding claim 10, when in the first inside out configuration (Fig. 4D), the hooks face outward away from a center of the dome structure (Fig. 4D), and when in the second deployed configuration (Fig. 4C), the hooks face inward toward the center of the dome structure (Fig. 4C).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (U.S. Pub. No. 2002/0169360) in view of Schroeder et al. (U.S. Patent No. 9,198,757).  Regarding claim 6, Taylor discloses the invention as claimed, see rejection supra; however Taylor fails to disclose wherein the dome structure is made of a shape memory metal.  Schroeder et al. (hereinafter Schroeder) discloses a device for treating various heart conditions, wherein an elongate member may be placed such that it transverses heart chambers and extends through walls of the heart, with external anchoring members, to reposition heart tissue (see Abstract).  Schroeder further teaches that a dome/umbrella structure for anchoring the elongate member may be comprised of nickel titanium, a shape memory material, in order to transition the anchor from a stored to deployed configuration for delivery to the heart (col. 20, lines 13-37).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct a dome-shaped anchoring structure as taught by Taylor, of a shape memory material as suggested by Schroeder, as Taylor recognizes the necessity of enabling two configurations to the dome/umbrella .  
Regarding claim 7, while the device of Taylor further comprises: a delivery catheter 58 ([0061] and Fig. 4D); Taylor fails to disclose explicitly an inner shaft slidingly disposed within the delivery catheter, wherein the dome structure is removably coupled to a distal end of the inner shaft in the first inside out configuration, wherein when the inner shaft is advanced out of a distal end of the delivery catheter, the dome structure automatically moves into the second configuration.  Regarding claim 7, Schroeder discloses a delivery catheter 1100 (Figs. 10 and 11) and an inner shaft slidingly disposed within the delivery catheter (stiffening mandrel); wherein the dome structure is removably coupled to a distal end of the inner shaft in the first inside out configuration (stiffening mandrel disposed inside the braided portion (“central shaft”) of the tension member during push through catheter – col. 20, lines 30-37), wherein when the inner shaft is advanced out of a distal end of the delivery catheter, the dome structure automatically moves into the second configuration (col. 20, lines 38-42 and Figs. 10 and 11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an inner shaft slidingly disposed with a catheter as taught by Schroeder, into a delivery catheter for deploying a stowable dome structure as taught by Taylor as Taylor necessitates movement of the dome structure through a delivery device for deployment and Schroeder teaches a stiffening mandrel, or “inner shaft” enables pushing of the dome structure to a specific area of heart tissue for further deployment and securement of the heart wall (col. 20, lines 13-42).  

Allowable Subject Matter
10.	Claims 2, 5, and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	Regarding claim 2, while the prior art teaches a device for improving cardiac function, comprising: a dome structure having a top end with an engagement element disposed thereon, the dome structure moveable from a first inside out configuration to a second deployed configuration, the dome structure being biased in the second deployed configuration; and a plurality of anchor members disposed around a bottom open end, opposite the top end of the dome structure, the prior art of record does not teach or fairly suggest a device for improving cardiac function as claimed by Applicant, wherein  the dome structure includes a plurality of elongate members connected to a central shaft, the engagement element disposed on the central shaft, each elongate member having a free end, wherein at least one of the plurality of anchor members is disposed on the free end of each elongate member.
12.	Regarding claim 5, while the prior art teaches a device for improving cardiac function, comprising: a dome structure having a top end with an engagement element disposed thereon, the dome structure moveable from a first inside out configuration to a second deployed configuration, the dome structure being biased in the second deployed configuration; and a plurality of anchor members disposed around a bottom open end, opposite the top end of the dome structure, the prior art of record does not teach or fairly suggest a device for improving cardiac function as claimed by Applicant, wherein  
13.	Regarding claims 11-14, while the prior art teaches a device for improving cardiac function, comprising: a dome structure having a top end with an engagement element disposed thereon, the dome structure moveable from a first inside out configuration to a second deployed configuration, the dome structure being biased in the second deployed configuration; and a plurality of anchor members disposed around a bottom open end, opposite the top end of the dome structure, the prior art of record does not teach or fairly suggest a device for improving cardiac function as claimed by Applicant, the device further comprising: a delivery catheter; an inner shaft slidingly disposed within the delivery catheter; a central shaft removably coupled to a distal end of the inner shaft, the central shaft having the engagement element disposed thereon; wherein the dome structure includes a plurality of elongate members having first ends fixed to the central shaft defining the top end of the dome structure, the plurality of elongate members automatically moveable from the first inside out configuration when constrained within the delivery catheter to the second deployed configuration when released from the delivery catheter, the plurality of elongate members being biased in the second deployed configuration, wherein the plurality of anchor members are disposed on second free ends of each of the plurality of elongate members.
14.	Claims 18 and 19 are allowable over the prior art of record.  Regarding claims 18 and 19, the prior art of record does not teach or fairly suggest a method for improving cardiac function, comprising: inserting a distal end of a catheter into a patient's heart adjacent a region of heart wall to be treated, wherein the catheter includes an inner 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791